

Exhibit 10.1


SEPARATION AGREEMENT




THIS SEPARATION AGREEMENT ("Agreement") is entered into by and between PPG
Industries, Inc. ("PPG”) and Pierre-Marie De Leener (“De Leener”) on the date
set forth below.


WHEREAS, De Leener has been employed by PPG as Executive Vice President in
Pittsburgh, Pennsylvania;


AND WHEREAS, De Leener and PPG have discussed the terms and conditions under
which De Leener’s employment with PPG will end.


NOW, THEREFORE, PPG and De Leener, for good and sufficient consideration, and
intending to be legally bound, agree as follows:


1. De Leener’s employment with PPG shall end effective October 31, 2012 (the
“Separation Date”) by mutual agreement. Beginning September 1, 2012, De Leener
shall assist in the transitioning of his current duties and responsibilities as
directed by the Chief Executive Officer or his designee.
  
2. After the Separation Date, De Leener may elect to continue medical and dental
benefits for a period of 18 months under the law known as “COBRA” (The
Consolidated Omnibus Benefits Reconciliation Act) at the applicable COBRA
premium.


3. PPG shall pay De Leener a lump-sum cash separation payment in the amount of
$770,000.00. This payment, less applicable withholdings, shall be made as soon
as administratively practicable, but in no event later than 30 days from the
Separation date.


4. De Leener’s entitlement to Awards issued to him in 2009, 2010, 2011 and 2012
under the PPG Industries, Inc. Omnibus Incentive Plan shall be as follows:


a.
Effective as of the later of the Separation Date or the Effective Date, De
Leener shall be entitled to the same Nonqualified Stock Option Awards to which
he would have been entitled had his employment continued through the Vesting
Dates of such Awards. Such Awards may be exercised at any time from the Vesting
Dates through the Expiration Dates thereof and shall otherwise remain subject to
the terms of the agreements pursuant to which they were granted.



b.
Effective as of the later of the Separation Date or the Effective Date, De
Leener shall be entitled to the same Awards of Restricted Stock Units to which
he would have been entitled had his employment continued through the Vesting
Dates of such Awards, as provided in the applicable award agreements, and such
Restricted Stock Units shall otherwise remain subject to the agreements pursuant
to which they were granted.






--------------------------------------------------------------------------------



c.
Effective as of the later of the Separation Date and the Effective Date, De
Leener shall be entitled to TSR Awards as follows: (i) full award payout for
TSRs granted in 2010, (ii) 2/3 prorated award payout for TSRs granted in 2011,
and (iii) 1/3 prorated award payout for TSRs granted in 2012. The calculation of
all TSR Awards shall be based upon actual performance against Award Goals. All
TSR Awards shall otherwise remain subject to the terms and conditions of such
agreements.



d.
All time-vested Restricted Stock Unit Awards shall vest and will then be awarded
in accordance with the terms of the agreements pursuant to which they were
issued.



5. PPG shall provide tax service through PricewaterhouseCoopers (“PwC”) to De
Leener as follows:


a.
De Leener acknowledges and agrees that PPG has met its obligations under his
Employment Agreement dated July 1, 2008 relating to Swiss net income protection
calculation and Dutch tax payments for Tax Years 2008, 2009, and 2010.   The
2008 Dutch tax return has received final assessment and is closed.  Should the
Dutch tax authorities’ final assessment for Tax Years 2009 and 2010 result in
additional taxes due, PPG will have PwC review such final assessment to
determine the amount that PPG owes, or if appropriate, challenge the final
assessment.  All PwC fees for this tax work will be paid by PPG.

 
b.
PPG will have PwC prepare the Swiss net income protection calculation for Tax
Year 2011 in accordance with DeLeener’s Employment Agreement dated July 1, 2008
and then issue the appropriate funds to De Leener based on the Dutch tax
authorities’ preliminary assessment and instructions from PwC.  If the Dutch
final tax assessment results in additional tax due, PPG will have PwC review
such final assessment to determine the additional amount that PPG owes, or if
appropriate, challenge the assessment.  All PwC fees for this tax work will be
paid by PPG.



c.
PPG will pay PwC’s fees for required Swiss, Dutch, and U.S. personal income tax
return preparation for the 2011 and 2012 tax years.



d.
For Tax Years 2011 and 2012, PPG will pay Dutch taxes incurred on De Leener’s
 PPG U.S. income, less income subject to exemption relief in the Netherlands. 
These tax reimbursements will be grossed-up for U.S. tax purposes.



e.
For Tax Years 2011 and 2012, if De Leener is taxed in the U.S. on PPG equity
(LTI) compensation that:



•
Was issued to him prior to the effective date of his transfer to the U.S.,

•
He paid foreign tax on previously, and

•
He is unable to obtain a U.S. tax credit to offset prior foreign taxes paid on
such compensation,



PPG will reimburse De Leener for the additional U.S. taxes (federal, state,
local) that he incurs on such compensation.  This paragraph 5(e) applies to PPG
equity (LTI) compensation only, and not to any other compensation or source of
income.





--------------------------------------------------------------------------------



f.
PPG will pay PwC’s fees for obtaining ITIN (tax ID) numbers for De Leneer’s
spouse and dependent children who do not have U.S. social security numbers. 
This ID number is needed for U.S. income tax filing purposes.





g.
To date, PPG has provided De Leener with one departure tax meeting with
PwC-Pittsburgh to review 2012 tax filing and process, future tax obligations,
and tax questions.  PPG will pay the PwC fees for De Leener to have two
additional such meetings with PwC to be scheduled at De Leener’s convenience in
2012 or 2013.



6. De Leener acknowledges and agrees that, other than the payments and benefits
expressly being provided to him in this Agreement, he has received all
compensation and benefits to which he is entitled from PPG, is not entitled to
any other payments or benefits from PPG, and will not receive any further
payments or benefits from PPG after the Separation Date.


7. De Leener, for himself, his heirs, and anyone else who would have the right
to sue on his behalf or in his place (“successors and assigns”), fully and
forever releases PPG, its affiliated companies, their respective shareholders,
directors, officers, employees and employee benefit plans from all claims,
causes of action or obligations of every nature whatsoever, whether known or
unknown, arising out of or relating to De Leener’s employment with PPG, the end
of his employment with PPG, or relating to any other act, event or failure to
act that has occurred before the date this Agreement is signed. Examples of the
claims which De Leener is giving up by signing this Agreement include, but are
not limited to, claims for breach of express or implied contracts, claims of
intentional wrongdoing, claims for negligent or reckless wrongdoing, claims for
violation of any federal, state or local law, including laws prohibiting
employment discrimination, such as, for example, the federal Age Discrimination
in Employment Act (which is referred to hereafter as the “ADEA”).


By signing this Agreement, De Leener does not release or give up his right to:
(i) file a charge of discrimination with the U.S. Equal Employment Opportunity
Commission (“EEOC”) or similar state agency, (ii) provide assistance or
participate in any investigation or hearing conducted by the EEOC or similar
state agency, (iii) file a lawsuit to challenge whether or not the release in
this Paragraph 7 is a valid and effective as to claims of age discrimination
under the ADEA, (iv) file a lawsuit to enforce this Agreement, or (v) assert
claims that by law cannot be released, such as workers’ compensation claims and
claims for vested retirement benefits. If a charge of discrimination is filed
with the EEOC, however, the release in this Paragraph 7 means that De Leener
will not be entitled to receive any money or other individual remedy as a result
of that charge.


8. PPG fully and forever releases DeLeener from all claims, causes of action or
obligations of every nature whatsoever, whether known or unknown, arising out of
De Leener’s employment with PPG, or relating to any other act, event or failure
to act that has occurred at any time during De Leener’s employment with PPG.


PPG agrees to indemnify and defend DeLeener in connection with De Leener’s
involvement in any investigation, claim, action or proceeding by virtue of his
having been employed by PPG, to the extent and in the manner provided in PPG’s
Bylaws. In the event that PPG fails to so indemnify De Leener, then De Leener
shall have the right to bring a claim for coverage under PPG’s Directors and
Officers Liability Insurance policy, to the extent provided in such policy.



--------------------------------------------------------------------------------





9. Nothing in this Agreement shall be construed as an admission by either party
of any liability to the other party.


10. De Leener acknowledges and agrees that:
a.
he has entered into this Agreement voluntarily and that no person has made any
promises to him to induce him to sign this Agreement other than promises that
are contained in this Agreement itself;



b.
the Release and Waiver of rights and claims as set forth in this Agreement are
in exchange for valuable consideration which he would not otherwise be entitled
to receive but for this Agreement;



c.
he has carefully read and fully understands the provisions of this Agreement,
including the release and waiver of claims;



d.
he has had the opportunity to take at least twenty-one (21) days from August 16,
2012 to decide whether he wants to sign this Agreement, and that no one has
pressured him to sign the Agreement sooner.



e.
he is hereby being advised that he should consult with an attorney of his own
choice prior to executing this Agreement; and



f.
he shall have seven (7) days after signing this Agreement to revoke it by
providing written notice of revocation to Craig Jordan, Vice President, Human
Resources, PPG Industries, One PPG Place, Pittsburgh, PA 15272, and the
Agreement will not be effective or enforceable until the 8th day after De Leener
signs it without revoking it (the “Effective Date”).



11. De Leener explicitly reaffirms his obligations as set forth in the Employee
Agreement between him and PPG dated September 12, 2011 (“Employee Agreement”),
and further agrees that the following shall supersede Paragraph 8(b) of the
Employee Agreement: Prior to March 30, 2015, De Leener shall not solicit for
employment or hire, or influence another to solicit for employment or hire, any
person, anywhere in the globe, who is then employed by PPG or any of its
affiliate or subsidiary companies in Band E or above or in a professional R&D
position, or any person who had been so employed within six months from any such
solicitation or hire.


The Employee Agreement, as modified by this paragraph 11, shall supersede
otherwise applicable provisions under the “Continuing Conditions” section of his
RSU and TSR Award Agreements and the “Forfeiture” provisions of his Stock Option
Award Agreements, insofar as those provisions pertain to De Leener’s employment
with a competitor, use and disclosure of confidential information, and
solicitation for employment or hiring of PPG employees.


PPG explicitly reaffirms its obligations as set forth in the Employee Agreement
and the pension agreement between PPG Coatings BVBA and De Leener dated December
20, 2011 (“Pension Agreement”).



--------------------------------------------------------------------------------



        
12. This Agreement is the entire agreement between the parties and represents
their full and complete understanding regarding the end of De Leener’s
employment with PPG. There are no other Agreements between the parties that
pertain to De Leener’s employment or to continuing rights or obligations of the
parties with respect to each other, except for the Employee Agreement, the
Pension Agreement and the Award Agreements.


IN WITNESS WHEREOF, the parties have signed this Agreement on the date or dates
set forth below.








Date:        August 22, 2012                    /s/Pierre-Marie De Leener    
Pierre-Marie De Leener






PPG Industries, Inc.






Date:        August 22, 2012                    /s/J. Craig Jordan        
J. Craig Jordan



